Citation Nr: 1412042	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin 


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.	


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1958 to September 1961.  He died in November 2008.  The appellant is advancing her appeal as the Veteran's widow.   

This matter came to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2012 for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died in November 2008; the death certificate lists acute myocardial infarction as the immediate cause of death with history of heart disease and severe diabetes as the underlying causes.  

2.  During his lifetime, the Veteran was service-connected for bilateral sensorineural hearing loss; traumatic acromioclavicular separation of right shoulder with degenerative joint disease; residuals of compression fracture at T12-L1 with mild degenerative joint disease; and tinnitus.

3.  The disabilities that caused the Veteran's death were not manifested during the Veteran's military service or for many years thereafter, nor were they otherwise related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and Hupp v. Nicholson, 20 Vet. App. 1 (2006).  Appropriate notice was provided to the appellant in March 2009.

With regard to the duty to assist, VA has obtained the Veteran's death certificate, obtained VA and private treatment records, reviewed the VBMS and Virtual VA files, assisted the appellant in obtaining evidence, and obtained VA medical opinions.  By statement received in May 2013, the appellant requested that her case be put on hold for 90 days due to allow her more time.  Her request was honored and the RO subsequently issued a supplemental statement of the case in December 2013 upon receipt of private treatment records from Salem Memorial District Hospital.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Laws and Regulations

In a claim of service connection for the cause of the veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes mellitus, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Factual Background

The Veteran died in November 2008; the death certificate lists acute myocardial infarction as the immediate cause of death with history of heart disease and severe diabetes as the underlying causes.  At the time of the Veteran's death, he was quadriplegic, ventilation-dependent and bedridden.  He was service-connected for bilateral sensorineural hearing loss; traumatic acromioclavicular separation of right shoulder with degenerative joint disease; residuals of compression fracture at T12-L1 with mild degenerative joint disease; and tinnitus.

Service treatment records are silent for any complaints, treatments or diagnoses of heart disorders and diabetes.  On reports of medical examinations during entrance in September 1958 and near the date of separation in August 1961, clinical evaluation of the heart was normal and there were no indications of any diabetes.  In his contemporaneous medical histories, the Veteran denied past/current histories of palpitation or pounding heart, and sugar in urine.

Post treatment records show that the first mention of any heart disability is reflected in an April 2001 VA treatment record that notes: Non-Q wave myocardial infarction.  The first mention of diabetes mellitus is reflected in a May 2001 VA treatment record: "he does have history of diabetes mellitus."  

The Board remanded the claim in November 2012 to obtain outstanding medical records and a medical opinion.  

Pursuant to the remand, in February 2013, a VA examiner reviewed the Veteran's claims file and provided a negative opinion.  The examiner noted no preexisting medical conditions at the time of entrance examination and no abnormalities documented at the time of the Veteran's exit examination.  The examiner noted the Veteran's service-connected injuries are not listed among known risk factors contributing to a death from acute myocardial infarction, which the examiner noted occurred in November 2008.  She opined "that the acute myocardial infarction is less likely than not...incurred in or caused by the claimed in-service injury, event, or illness."  She noted that a review of service treatment records also fails to show any other condition during service or related to service which may have contributed to the Veteran's death.

In April 2013, another VA examiner reviewed not only the Veteran's claims file, but also Virtual VA records as directed by the Board.  The examiner opined that the "claimed condition is less likely than not...proximately due to or the result of the Veteran's service connected condition."  He noted that his opinion "is in agreement with the original opinion but includes additional information regarding risk factors of the conditions leading to and causing the [V]eteran's death."  The examiner reviewed medical records leading up to the Veteran's death and found hospital records noting numerous admissions in 2000.  He noted that the "records are negative for indications that any of his service-connected conditions...were contributing to his other health problems in any significant way."  The examiner noted that shortly before the Veteran's death in November 2008, the Veteran was treated for pneumonia and UTI and that "neither of these would be caused by any of his service connected condition or the entirety of them..."  The examiner noted a previous myocardial infarction in 2001 and noted uncontrolled severe diabetes in the month prior to his death.  He noted that these are "very significant risk factors for having another myocardial infraction..."  The examiner stated that the Veteran's service-connected disabilities are completely unrelated to the cause of death "in that there is no indication within the records going back to the early 2000's of these conditions being of such severity that they would increase his risk for diabetes, heart disease, or any other conditions he was noted to have in the time leading up to his death."  He further noted no indication that all of the service-connected disabilities taken together contributed to or raised the Veteran's risk of the conditions present at the time of death.  The examiner further noted that service treatment records are negative for development of risk factors for or symptoms of diabetes or heart disease during or in the years immediately following his active duty service.  The examiner noted that at the time of separation from service, the Veteran was of normal height and weight with normal blood pressure.  Physical examination was negative for any indication of heart conditions or diabetes and that the Report of Medical History was also negative for symptoms or history of these disorders.  He noted that service treatment records prior to separation are also negative for symptoms or physical findings of risk factors or actual presence of heart disease or diabetes.  He noted that the records are also all negative for signs/symptoms that might be linked to other conditions the Veteran had at the time of his death such as pneumonia or UTI.

The examiner also reviewed medical examinations from the 1960's following separation from service that were conducted as the Veteran had appealed a disability rating at the time of separation.  The examiner noted that the examinations and the Veteran's correspondences are all negative for development of symptoms/physical findings that might indicate a previously undetected diabetes or heart condition during service.  He reiterated that the most significant risk factors were his previous history of myocardial infarction and diabetes.  He noted that other risk factors included the Veteran's family history in which his mother had a heart condition.  The examiner noted that risk factors not present in the years prior to his death include smoking, hypertension and obesity.

Upon receipt of private treatment records from Salem Memorial District Hospital, another examiner rendered an opinion in December 2013.  That examiner opined that, based on the review of medical records, the Veteran died from complications arising from his Quadriplegia, C1-C4, which resulted in pneumonia, sepsis and renal failure, followed by inability to wean off the ventilator resulting in decubitus ulcers and finally suffering from an acute MI which was predisposed to by his history of heart disease and diabetes.  The examiner further opined that the Veteran's service-connected conditions of bilateral sensorineural hearing loss, a right shoulder disability, a thoracolumbar spine disability and tinnitus, or a combination of all of his service-connected disabilities did not accelerate or otherwise contribute directly to the Veteran's demise which was caused from a combination of events/illnesses "none of which were related to any of his service-connected conditions." 

Analysis

Based on the evidence, entitlement to service connection for the cause of the Veteran's death is not warranted.  There is no competent evidence showing that the conditions noted on the death certificate are related to service.

Service treatment records, to include entrance and exit examinations and reports of medical histories, are devoid of any indications of heart disorders or diabetes.  The Veteran did not seek treatment or complain of any such disorders while in service; and there is no documentation by medical personnel of the aforementioned disorders.  A Veteran is competent to report his symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, on reports of medical history, the Veteran denied palpitation/pounding heart and sugar in urine.  Additionally, the February 2013 VA examiner noted no preexisting disabilities on entrance examination and no abnormalities noted at the time of the exit examination.  Moreover, the April 2013 VA examiner noted that the Veteran's service treatment record are negative for development of risk factors for/symptoms of diabetes or heart disease during service and in the years immediately following service; and that they were negative for signs and symptoms present at the time of the Veteran's death such as pneumonia or UTI.  

Post service, the first mention of the heart and diabetes mellitus is reflected in VA treatment records dated in 2001.  While not determinative by itself, it is significant that there is no evidence of any heart disorders and diabetes until 40 years after service.  This lengthy period without complaint or treatment after service is one factor for consideration and suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, the one year presumption of service incurrence is not for application.  As a result, there is no need to discuss the applicability of Walker, as heart disorder and diabetes mellitus were not shown in service or within the one year presumption.

Additionally, the VA examiners who have reviewed the Veteran's claims file have altogether provided negative nexus opinions.  The February 2013 VA examiner specifically noted that the Veteran's service-connected disabilities were not known risk factors for myocardial infarction.  The April 2013 VA examiner agreed, but also noted that the Veteran's risk factors for developing myocardial infarction and diabetes were his past medical history (showing a previous myocardial infarction and uncontrolled severe diabetes) and family history (in which his mother had a heart condition).  He also noted other risk factors that were not applicable to the Veteran: smoking, hypertension and obesity.  The examiner further noted that prior to the Veteran's death, the Veteran was treated for pneumonia and UTI and noted that neither are related to his service-connected disabilities.  Although the December 2013 VA opinion is more conclusory than the previous opinions, that opinion supports the previous negative nexus opinions.  There are no medical opinions to the contrary.       

The appellant has not proffered any contention as to why she believes that the Veteran's cause of death is related to service or service-connected disabilities.  Rather, it appears that she is solely seeking DIC benefits (which was denied by the Board in November 2012).  Nevertheless, since she perfected appeal, the cause of death issue is before the Board.  By virtue of her claim, the appellant is asserting that the Veteran's cause of death was related to his service.  Lay persons are competent to provide opinion on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, whether or not the Veteran's service or service-connected disabilities caused or contributed to his death falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.

After thorough review of the evidence currently of record, the Board concludes that the preponderance of the evidence is against the appellant's claim.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


